Citation Nr: 1710466	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee with arthroscopy (hereinafter "right knee disability").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Army from March 1996 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In August 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's electronic claims file.  In a February 2015 letter, the Veteran was notified that the VLJ who conducted the August 2009 hearing was no longer with the Board and was then afforded the opportunity to appear at another hearing is so desired.  The Veteran did not respond, therefore the Board will consider the claim based on the evidence of record.

In December 2009, the Board remanded the Veteran's appeal for additional development.  In May 2014, the Board denied the Veteran's claim of entitlement to a higher initial rating for the right knee disability.  The Veteran then appealed the May 2014 Board decision to the U.S. Court of Appeals for Veteran's Claims (Court) who issued a Joint Motion for Remand (JMR) vacating the Board's May 2014 decision.  In August 2015, the Board remanded the Veteran's appeal for development consistent with the directives of the JMR.  In April 2016, the claim was again remanded for additional development.  The claim has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).




REMAND

The Veteran contends that a higher initial rating is warranted for his right knee disability.

In October 2015, the Veteran underwent a VA examination to determine the nature and severity of his service-connected right knee disability.  However, since the Veteran's October 2015 VA examination, the Court of Appeals for Veterans' Claims (CAVC) has held "that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158 (2016).  The CAVC also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-70.  In order to comply with Correia, a new examination should be obtained on remand that addresses the CAVC's directive.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).

Additionally, the April 2016 Board Remand instructed the AOJ to readjudicate the Veteran's claim on the merits, including whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) (2016) was necessary.  However, the August 2016 Supplemental Statement of the Case (SSOC) failed to address whether under 38 C.F.R. § 3.321(b) the Veteran's claim required referral for consideration of an extraschedular rating.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Accordingly, the case is REMANDED for the following action:

1. Associate any VA treatment records since February 2016 with the Veteran's claims folder.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his right knee disability.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted. 

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees.  The examiner should also note any flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

The examiner should also opine as to the impact of the Veteran's orthopedic disabilities on his daily activities and identify any motion or activities that would be restricted and the degree to which that would occur.  The examiner should also assess the current severity of the Veteran's radiculopathy, if any.  A complete rationale for any opinions expressed is requested.

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record, including whether referral is necessary for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




